Case 2:20-cv-07111-JAK-JC Document 15 Filed 10/08/20 Page 1 of 2 Page ID #:120



    1

    2

    3

    4

    5

    6

    7

    8

    9                       UNITED STATES DISTRICT COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA
   11   ART HERNANDEZ, individually             CASE NO. 2:20-cv-07111íJAKíJC
        and on behalf of all others similarly
   12   situated,                               ORDER RE PLAINTIFF’S
                                                NOTICE OF VOLUNTARY
   13         Plaintiff,                        DISMISSAL (DKT. 14)
   14         v.                                JS-6
   15   DISCOUNT CAREGIVERS, a
        California corporation; and DOES 1
   16   to 10, inclusive,
   17         Defendants.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:20-cv-07111-JAK-JC Document 15 Filed 10/08/20 Page 2 of 2 Page ID #:121
